 BEE LINE ENGINEERING, INC.367Bee Line Engineering,Inc.andAmerican Federationof Grain Millers,AFL-CIO. Case 7-CA-11186April 11, 1975DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOOn October 25, 1974, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding.' Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge as modifiedherein.Contrary to the Administrative Law Judge and ourdissenting colleague, we find that the reprimands ofMay 22 and June 5, 1974,2 given employee MichaelMoore were in violation of Section 8(a)(3) and (1) andconsistent with Respondent's other efforts to interferewith its employees' Section 7 rights. Moore, who hadattended the initial meeting of the outside Union onMay 18 and thereafter began passing out union authori-zation cards to his coworkers during lunchbreaks, wasfound by the Administrative Law Judge to have beeninterrogated the next day about passing out unioncards, first by Respondent's foreman, Larry Case, andtwice by its president, William Goodwin, Jr. Then onMay 20 or 22, Respondent stripped Moore of his title"working foreman," because two employees, JuniorRutan and Ron Mann, had allegedly complained toGoodwin concerning the fact that Moore was applyingpressure to force his coworkers to sign autho-rizations.'Moore had worked for 3 years without receiving asingle reprimand. On May 22, he received a writtenwarning, signed by Shop Superintendent Dewey, forarriving at work late and returning late from lunch aridbreaks.'According to Moore, Dewey gave him thei Interim Shop Committee, also known as the Bee Line Shop Committee,has an existing contract with Respondent, which extends from August 31,1973, to February 1, 1973, and was a party in interest in this proceeding.2Unless otherwise indicated all dates refer to 19743We note that neither Rutan nor Mann was called to corroborate thistestimony given by Goodwin. Furthermore, the Administrative Law Judge,in appraising Goodwin's reliability as a witness, found him to be "lessreliable" than other witnesses, including Moore, specifically found Goodwinnot to be a credible witness on the issue of Lambright's supervisory status,and cast doubt upon Goodwin's credibility with respect to his attempt tobelittle the Respondent's assistance to the committee which represented itsemployees.reprimand-and said he did not deserve it and that VicePresident William Goodwin, Sr., had told him to issueit.Dewey did not testify and Goodwin, Sr., was notasked about this when he testified.The June 5 reprimand given Moore concerned anargument started by employee Mann in which therewas some swearing.'Moore admitted that both heand Mann had used some cuss words and testified thatDewey, who did not witness the argument, sought onlyMann's version of the incident.'Mann, who was notcalled as a witness, was not reprimanded.Our dissenting colleague finds no evidence that therewas disparate treatment, noting that Moore was unableto cite recent instances in support of the disparate treat-ment contention. This overlooks the existence of threeemployee reprimands dated between June 18 and July24 which were signed by David Lambright and a wit-ness for the bargaining committee and put in evidenceby the General Counsel. They were offered to establishthe supervisory capacity of Lambright, who cited thethree employees involved for, respectively, "not callingin when absent," "failed to bring in a Dr's excuse orreceipt," and "insubordination-not performing dutiesas instructed. General attitude towards working very,very poor!" The second of these was directed to LeroyPeerboom who, like Moore, favored the outside Union.The first and last were to employees not identified bytheir union sentiments and appear to be serious infrac-tions.None, however, was placed in the personnel fileof the employee involved because, according to Presi-dent Goodwin, Superintendent Dewey had not signedthem. By contrast, Moore's reprimands were signed byDewey though he had not witnessed the incidents; onewas issued at the direction of Goodwin, Sr., and bothwere placed in Moore's personnel file.We note that the court inFrosty Morn Meats, Inc. v.N.L.R.B.,296 F.2d 617 (C.A. 5, 1961), cited by Mem-ber Kennedy, was impressed with the uncontradictedand unimpeached testimony of coemployees to the ef-fect that the alleged discriminatee was a poor and un-cooperative worker. Here the record lacks any tes-4Though Moore admitted that he arrived at work late, apparently 10minutes late, on May 22, he denied returning from lunch and breaks late onMay 21 As to the dissent's reference to Moore's history of absenteeism, theevidence indicates that this alleged record was not put into evidence andthatMoore was questioned about past absences as an effort to get him togenerally agree that he had been absent a great deal. Moore, however, didnot agree.5 In an apparent attempt to establish that Moore had a habit of swearingwhen dealing with fellow employees, the dissent refers to an argumentinvolving Pete Town on or about May 20 The record indicates that thisincident concerned the quality of Town's work, rather than an attempt toforce Town to favor the outside Union We also note that Moore testifiednot that he was going to give Town a reprimand, but that he (Moore) askedLambright, who was found to be a supervisor by the Administrative LawJudge, whether he should do so6 Though President Goodwin testified that Dewey did witness the June5 argument, the Administrative Law Judge found that this testimony "losessome persuasion" because Dewey did not testify.217 NLRB No. 61 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimony by coemployees, including Mann and Rutan,concerning Moore or his work habits, as well as any bySuperintendent Dewey who signed the reprimands. Wenote also that the 8(a)(1) incidents concerning Moorewere an integral part of the Respondent's effort toblock the organizing efforts of the outside Union tosupplant the committee which, as found by the Ad-ministrative Law Judge, Respondent had been activelyassisting for at least a year before the 1974 organizingefforts' in which Moore participated. In the circum-stances,we do not agree with our colleague and withthe Administrative Law Judge that Moore deservedcriticism for the way he went about his activities insupport of the outside Union.. In our view, the recordas a whole and the testimony credited by the Adminis-trative Law Judge does not support that conclusion.In the circumstances, we find that Respondent vi-olated Section 8(a)(3) and (1) of the Act by issuingpretextual reprimands to Moore which were placed inhis personnel file.We shall order that these reprimandsbe expunged from Moore's work record.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Bee LineEngineering, Inc., Jonesville,Michigan, its officers,agents,'successors,and assigns, shall:1.Cease and desist from:(a) Interfering with the administration of Bee LineShop Committee, permitting that committee to holdmeetings on paid company time during the competitiveorganizational campaign ofanycompetitive labor or-ganization, contributing financial support to that com-mittee, soliciting grievances from employees for thepurpose ofencouragingtheir adherence to that com-mittee, threatening to close the plant for the purpose ofcoercing its employees to adhere to the committee,threatening to stop making pay advances to its em-ployees if the Union comes in, permitting its ' supervi-sors to urge employees to reject the Union, interrogat-ing its employees to determine their union sympathies,and reprimanding its employees in order to discourageadherence to the Union.(b) Recognizing the Bee Line Shop Committee, as therepresentative of its employees for the purpose of deal-ing with it concerning wages, rates of pay, and hoursof employment, unless and until such labor organiza-tion shall have been certified by the Board as the exclu-sive representative of such employees.(c)Giving effect to the collective-bargaining agree-ment with the Bee Line Shop Committee which extendsfrom August 31, 1973, to February 1, 1975, or to anymodification,extension,renewal,orsupplementthereto; provided, however, that nothing' contained inthisDecision and Order shall, require the Respondentto vary or abandon any wage, hour, seniority, or othersubstantive feature of its relations with its employees,which it has established in the performance of suchagreement, or prejudice the assertion by the employeesof any rights they may have thereunder.(d) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theright to self-organization, to, form, join, or assist labororganizations, to bargain collectively through represen-tatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bar-gaining orother mutual aid or protection, or to refrainfrom any and all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Withdraw and withhold all recognition from theBee Line Shop Committee, or any successor thereto, asthe collective-bargaining representative of any of itsemployees for the purpose of dealing with it concerninggrievances, labor disputes, wages, rates of pay, hours ofemployment, or other terms and conditions of employ-ment,unlessand until the Board shall certify Bee LineShop Committee as such representative.(b)Expunge employee Michael Moore's record ofthe reprimands given him in order to discourage hisadherence to the American Federation of Grain Mill-ers,AFL-CIO, or any other labor organization.(c) Post at its plant in Jonesville, Michigan, copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 7, after being duly signed by its represen-tatives, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by itto insure that said notices are not altered, defaced, orcovered by any othermaterial.(d)Notify the Regional Director for Region 7, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.MEMBERKENNEDY,dissenting in part:I disagree with my colleagues' reversal of the Ad-ministrative Law Judge's dismissal of the allegationthat Respondent violated Section 8(a)(1) of the Act byissuing two reprimands to employee Michael Moore.7 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board." BEE LINE ENGINEERING, INC.369Employees Junior Rutan and Ron Mann had pre-viously complained to Respondent'spresident,BillGoodwin, Jr., concerning Michael Moore's strong-armtactics in soliciting authorization cards and said thatthey would-quit if it did not cease. At that point in time,Moore occupied the position of working foreman.President Goodwin told Moore that it was not right toapply that type of pressure, that Moore did not haveany authority to do so, and that Moore would be re-lieved of his job if the complaints did not stop.On May 20, 1974, shortly after the aforementionedwarning,Moore had a heated argument with PeteTown in which there was a lot of swearing. Mooretestified that he was going to give Town a "writtenverbal" warning, but fellow Working Foreman DaveLambright said he would not back Moore up. After thisincident,Moore was relieved of his title and authorityas working foreman, but he continued to work for theRespondent as an employee.During the period from May 20 to 22, Moore waslate to workin the morning andlate towork after lunchand break.Indeed, Moore conceded that he was late towork. Also, he was wasting time and talking to em-ployees.Moore had a history of absenteeism and poorwort: which had improved but was beginning to deteri-orateagain.On May 22, Moore also had a conversationwith Dave Keck concerning nonwork matters in a loca-tion which was outside of Moore's work area. On May22, after all of the foregoing, Cosuperintendent Deweygave Moore a written reprimand for being late to workin the morning, after lunch, and after break, and fortalking to an employee outside of his work area.On June 5, Moore had an argument with Ron Mannin which there was more swearing.As noted,Mann hadearlier in May complained to President Goodwin aboutMoore's behavior concerning the distribution of au-thorization cards. Dewey again gave Moore a verbalwarning about his malicious statements to other em-ployees.The Administrative Law Judge dismissed the allega-tion that the two reprimands to Moore were violationsof the Act,stating,inter alia:. . . it cannot be said that Moore surely did notdeserve criticism for the way he went about hisactivities.On his own statement he was late towork, and he did speak offensively in the plant.The Company had a right to put a stop to themanner inwhich Moore chose to push the cam-paign of the outside union.and were observed by foremen but were not repri-manded and that there were occasions when supervi-sors knew that employees came back from lunch lateand had not been reprimanded.However,Moore wasasked to give recent examples of such events and didnot give any.I cannot predicate a finding of disparatetreatmentofMoore byhis self-serving,unsubstan-tiated,and uncorroboratedtestimony.There is no basisfor concluding that the Respondent has treated likecases differently,a necessarysine qua nonfor a findingof discrimination.Frosty Morn Meats, Inc. v. N. L. R. B.,296 F.2d 617 (C.A. 5, 1961).Although Moore had engaged in protected concertedactivity, he cannot use this activity as a cloak to insu-late himself from nondiscriminatory reprimands due tohis own repeated misconduct. This principle has beenlong recognized by this Board as was succinctly statedinKlate Holt Company,161 NLRB 1606, 1612 (1966):Moreover, even if we were prepared to find thatRespondent was seeking an opportunity to termi-nate Davis because of its annoyance with the wayinwhich he engaged in protected activity, wewould not, in this case, find that Respondent dis-criminatorily discharged him. The mere fact thatan employer may desire to terminate an employeebecause he engages in unwelcome concerted ac-tivities does not, of itself, establish the unlawful-ness of a subsequent discharge.,If an employeeprovides an employer with a sufficient cause forhis dismissal by engaging in conduct for which hewould have been terminated in any event, and theemployer discharges him for that reason,the cir-cumstance that the employer welcomed the oppor-tunity to discharge does not make it discrimina-tory and therefore unlawful.Moore cannot avoid the consequences of his miscon-duct simply because he engaged in protected concertedactivity.For the foregoing reasons, I, agree with the Adminis-trative Law Judge's dismissal of the portion of the com-plaint concerning the reprimands given to Moore.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentIn my view, the Administrative Law Judge's analysisis entirely correct. I find no evidence that there wasdisparate treatment of Moore as found by my col-leagues.Moore testified that he observed employeeswho did not go to work immediately in the morningThe National Labor Relations Board having found,after a hearing, that we violated the Federal law byinterfering with the administration of Bee Line ShopCommittee,and by coercing our employees in theirfreedom to organize: 370DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTinterfere with the internal adminis-tration of the Bee Line Shop Committee.WE WILL NOTmake financial contributions tothat committee.WE WILL-NOT coercivelyinterrogate our em-ployees concerning their sentiments in favor of oragainst any labor organization.WE WILL NOTsolicit grievances from our em-ployees for the purpose of inducing them to adhereto the committee.WE WILL NOTthreaten to close the plant in orderto discourage adherence to the American Federa-tion of Grain Millers,AFL-CIO,or any otherlabor organization.WE WILL NOTreprimand our employees in orderto discourage adherence to the American Federa-tion of Grain Millers,AFL-CIO,or any otherlabor organization.WE WILL NOTthreaten to stop giving pay ad-vances in order to discourage adherence to theAmericanFederationofGrainMillers,AFL-CIO,or any other labor organization.WE WILL NOTpermit supervisors to urge em-ployees to reject the American Federation ofGrain Millers,AFL-CIO,or any other labor or-ganization.WE WILLexpunge employee Michael Moore'srecord of the reprimands given him in order todiscourage his adherence to the American Federa-tion of Grain Millers,AFL-CIO,or any otherlabor organization.WE WILLwithdraw all recognition from the BeeLine Shop Committee as the exclusive bargainingagent for any of our employees,and WE WILL NOTextend recognition to that committee as exclusivebargaining agent unless and until it is certified bythe NationalLaborRelations Board as such exclu-sive bargaining agent.WE WILL cease giving effect to our current con-tract with the Bee Line Shop Committee.WE WILL-NOTin any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of the right to self-organization, to join orassistAmerican Federation of Grain Millers,AFL-CIO,or any other labor organization, and toengage in other concerted activities for the pur-poses of collective bargaining or other mutual aidor protection,or to refrain from any and all suchactivities.BEE LINE ENGINEERING, INCDECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearing inthis proceeding was held on September 5, 1974, at Jackson,Michigan,on complaint of the General Counsel against BeeLine Engineering, Inc., herein called the Respondent or theCompany. The charge was filed by American Federation ofGrain Millers,AFL-CIO,on June3, 1974,and the complaintissued on July 19, 1974. The principal issue of the case iswhether the Respondent violated Section 8(a)(2) of the Actby giving unlawful assistance to an organization of its em-ployees functioning as a labor organization. Briefs were filedby the General Counsel and the Respondent.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTBee Line Engineering, Inc., operating in the City of Jones-ville,Michigan,is a company engaged in the manufacture,sale, and distribution of automobile parts, including exhaustheaters and related products. During the year ending Decem-ber 31, 1973, a representative period, it manufactured, sold,and distributed plant products valued in excess of $300,000,of which products valued in excess of $50,000 were shippedfrom its plant directly to out-of-state locations. I find that theRespondent is engaged in commerce within the meaning ofthe Act.IITHE LABOR ORGANIZATION INVOLVEDIfind thatAmerican Federation of GrainMillers,AFL-CIO, herein called the Union, or the Grain Millers, isa labor organization within the meaning of Section 2(5) of theAct.'IIITHE UNFAIR LABOR PRACTICESA. A Picture of the CaseAt the time of the events that gave rise to this proceedingthere was in existence a collective-bargaining agreement be-tween the Respondent and all its hourly paid employees, theemployees acting through a committee that in a substantialsensefunctioned as a labor organization for the entire com-plement. The contract, received in evidence, called the em-ployee group "Bee Line Shop Committee," by its terms ex-tended from August 31, 1973, to February 1, 1975, and wassigned, on behalf of the employees,by three persons callingthemselves president, vice president and secretary-treasurer.In May 1974 a group of employees started an organizationalcampaign aimed at establishing the American Federation ofGrain Millers as bargaining agent for all production andmaintenance workers. It was the position of the Companythen, as repeated at the later hearing on complaint, that theemployees were bound by that contract, that there could beno change of bargaining agent before the contract expired.The complaint alleges that to achieve this objective the Re- BEE LINE ENGINEERING, INC.371spondent gave unlawful assistance to the committee,improp-erly interfered with the rights of its employees freely to selecta bargain agent of their own choice, coerced them towardsretention of the committee and rejection of the outside union,all in violation of Section 8(a)(1) and(2) of the statute.The complaintis very specific,for in addition to detailingthe precise conduct of the Respondent said to show the unfairlabor practices committed,italso sets out exactly theremedial order requested to assure restoration of a lawfulstatus quo.It is not alleged that the Company itself formedthe committee,or dominated it; instead the complaint is con-sciously limited to the charge that the Respondent improp-erly "assisted"it,contributed"support"to the committee.And it is for this reason that the complaint then does notrequest an order directing the Respondent to dissolve thecommittee,to disband it altogether.Rather, the GeneralCounsel asks only that the Company discontinue bargainingwith the committee,withdraw recognition,and cease givingeffect to the above-mentioned contract.What all this means is that if there is merit in the complainttheRespondent must cease meddling into the Union ornonunion affairs of its employees.While it may express itsopinion as to which of more than one labor organization itthinks is best for its employees, or even as to whether theyshould choose any union at all, it must not resort to itsmanagerial power and weight so as to influence their deci-sion.In pertinent part Section 8(a)(2) makes it an unfair laborpractice for-an employer"to . . . interfere with the . . .administration of any labor organization or contribute finan-cial or other support to it."The Respondent denies the commission of any unfair laborpractices.It asserts that if any persons on its payroll assistedthe committee,or took steps to prevent any move by theemployees to join the Grain-Millers, these persons were nei-ther supervisors nor representatives of management.It alsoseemed to be contending at the hearing that the committee isnot, and never was a labor organization, and that thereforein no event could it be found the Company violated Section8(a)(2), because that section speaks literally of assistance toa "labor organization."B.Unlawful Assistance:Violationsof theStatuteIfind that the Bee Line Shop Committee was a labororganization within the meaning of theAct.'TheRespon-dent's contrary contention at the hearing rests upon the factthat the committee had no constitution,no bylaws, no duesarrangement,and indeed no formal structure of any kind. Itis equally true,however, that the employees held periodicmeetings while calling themselves a committee,elected offic-ers and spokesmen to deal with the Company on their behalf,and in such activities interested themselves in furthering theirdemands concerning conditions of employment.Most impor-tant of all,of course,and completely determinative of thequestion,is the reality of the current contract, literally a1As stated above, the contract refers to the committee as the Bee LineShop Committee For reasons not quite clear the complaint refers to it asInterim Shop committee. The change in name may be a result of the confu-sion in the minds of the employees arising from the activities followingarrival on the scene of the Gram Millers Union It will simply be called "thecommittee" herecollective-bargaining agreement between employer and thechosen representative or representatives of its employees.1.There is an ambiguity in the testimony as to actually howlong the committee has been in existence, perhaps as far backas 1969. There is no question, however, but that its effectiveexistence dates back to at least August 1973 when the con-tract in evidence was executed. In meeting assembled theemployees selected their spokesman-called president, vicepresident and secretary-treasurer. The entire work comple-ment met for this purpose and to discuss matters concerningconditions of employment, every first Monday of the month,up to about June 1974. The charge in this case was filed onJune 3. The meetings were always held on paid companytime. The Board has held that by permitting only one groupof its employees to hold meetings of this kind, on paid time,while a rival segment of the total complement is campaigningon behalf of another labor organization, an employer unlawfully assists the firstorganization.Particularly does such con-duct constitute illegal assistance when the employer is ac-tively expressing its opposition to the new, or outside union.See the testimony of Respondent's president below.Drives,Inc.,192 NLRB 969 (1971).2. The Respondent has made it a practice for at least duringthis same period of about a year-up to and including Marchand May 1974, to give a check, in the amount of about $70on each occasion, to the committee. This money representedthe Respondent's receipts from a vending machine companyfor license to sell products on the company premises. TheBoard has held that money payments to the credit of a labororganization constitute unlawful assistance to such a union inviolation of Section 8(a)(2).Utrad Corp.,185 NLRB 434, 440(1910).3.The move towards signing Grain Millers Union cardscame in the latter part of May. One employee recalled ameeting at the home of one man on May 28, where,he said,cards were distributed, but it is clear the solicitation, with orwithout cards, was going on in the plant as early as May 20.There was sentiment both ways; the record does show thatDavid Lambright and Jerry Wright were among those whofavored continuing the committee, and Leroy Peerboom andMichael Moore pushed the outside union. In part becausethere had always been a certain looseness in the operations ofthe committee, in part because by the time of the hearing adegree of animosity had developed in the plant, and in partbecause the recent development and the filing of the chargeon June 3 clearly brought on an attempt by the Company tobefuddle the picture of both the past and the present, thereis an element of ambiguity and even inconsistency in some ofthe evidence and testimony. It starts with the Respondent'sargument that a committee which signs a collective-bargain-ing agreement as representative of the employees is not alabororganization.It continues with the last two commission checks receivedby the Company from the vending machine owner and givento the committee in keeping with past practice. They wereendorsed by William Goodwin, Jr., the president of the com-pany, and handed by him to Peerboom, who at the hearingsaid he had some months earlier been chosen "chairman" ofthe committee. Parradine, who had signed the contract inAugust 1973, as president, had left the company. Lambright,who had signed as secretary-treasurer,said at the hearing he 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad resigned his position. Peerboom testified that after he was"approved" as chairman, "without an election," he askedLambright and Wright for the committee records and for itscheckbook, but they said they had none. Lambright, testify-ing as a defense witness, said he gave the records to Wright.Wright did not testify. Peerboom continued that he simplykept custody of the two checksand then,after thecharge inthis proceeding was filed, gave them to a Mr. Candiello, aLabor Board investigator. Candiello returned them to himlate in June, apparently after making photocopies, for it wascopies of the checks that were received in evidence. WhenPeerboom again had the original checks, Goodwin asked forthem back, and told Peerboom "I had no right to them ...he was very upset and showed it in his expressions, whatright did I have to give them those checks or Mr. Candiellothose checks'...." At Goodwin's direction the office girlgave Peerboom a receipt for the checks dated July 3. This wasanattemptedcoverup,and the defense-articulatedprimarily by Goodwin himself and Lambright-begins tolose credibility.The picture is blurred in another important respect. TheGeneral Counsel contends Lambright is a supervisor, andalways has been, A good part of the alleged illegal assistanceto the committee is said to appear in the fact Lambright,although a supervisor, was an officer of the committee andsigned the contract on behalf of the employees. He was alsoa prime force, if not the most active among the employees, inthe effort to keep the Grain Millers Union out of the plant.The Respondentclaimshe was no more than a "workingforeman," and neither a supervisor nor an agent of the em-ployer. He was a "pusher" to see that the work was ade-quately produced in the 7,000 department, where six or sevenemployees worked under him. He attended weekly supervi-sors'meetings,he trained employees, and employees weretold to bring their problems to him. He was paid about $4.47per hour while rank-and-file employees received about $3.20to $3.75. There were received in evidence three form docu-ments entitled "Employee Warning Records," each signed byLambright as the issuing person. One, dated June 18, 1974,is to Merlin Peiffer, for "not calling in when absent." Anotheris also dated June 18, to Peerboom: "Failed to bring in Dr'sexcuseor receipt." The last is dated July 24, to David Keck:"insubordination-not performing duties as instructed. Gen-eral attitude towards working, very very poor!" All of themwere typed by the girl in the office; each also bears the signa-ture of K. W. Davis, in his capacity as steward for the com-mittee. President Goodwin asks now that these reprimandnotices be disregarded, because he chose at the time not toplace them in the personnel files of the employees involved;he said that under his system warnings of this kind are mean-ingless unless cosigned by the shop superintendent. Lamb-right first gave it as his testimony that "Any employee in theshop can do that [issuereprimand notices] . . . Can sign awrite-up slip." He then reversed himself, and admitted anordinary workman had no such authority.'2Lambright testifiedas follows-JUDGE Ricci You mean one fellow is working on this machine andone is working on the other machine, the first fellow can give a writtenwarning to theother fellow'sII think Lambrightwas asupervisor during May and June;certainly the employees looked upon him as such. If his writ-ten warnings were a meaningless gesture, why have the com-mittee's steward sign as a witness? The collective-bargainingagreement provided for eventual layoff and discharge aftersuccessive warnings, or reprimands. And Peerboom, one ofthe men Lambright "wrote up," several years with the Com-pany, said he never heard reprimands of this kind did not gointo his personnel file. On the face of their stories neitherGoodwin' nor Lambright were crediblewitnesses.It is im-proper interference with any labor organization, loosely or-ganized committee or not, for an employer to have a memberof management sit in the inner council of the employee group.4. It seems that Moore was designated a working foremanuntilMay 20, or 22, when, according to Goodwin, he tookthe title away from him because "his general attitude changed.." Moore's pay did not change, nor his duties in anyrespect. He was at a Grain Millers meeting on May 18, andstarting the next day he passed cards around for signatures.There is some conflict in the testimony as to what then hap-pened to him. He said on the day after the 18th, at 8:30 inthemorning, Case, the superintendent and an 'admittedsupervisor, asked had he "been passing out union cards thatmorning and to keep from causing any trouble or anything...." Moore denied all activity. At 10 o'clock that morningGoodwin talked to him in the office. ". . . he wanted me tobe honest with him ... and he asked me about a union.... He asked me about union card is what he did, If I had beenpassing out union cards and I told him no....." At about1:30 p.m. Goodwin called him again to the office, and "hesaid I thought you know, you didn't know nothing about theunion and I told him, I says no, . . . " At the hearing Mooresaid he had been distributing cards during the lunch hour. OnMay 22, Moore was given a written reprimand by Cosuperin-tendent Dewey, for, among other things, "talking to em-ployees out of his area," returning to his post late "both afterlunch," and "after break," etc. Dewey was not produced asa witness, and Moore said he had never before been repri-manded for being late and had not been late that day either.In his earlier affidavit he wrote: "I was not late to work on5-22 and if I was late for anything on 5-21, so was all of theother employees." On June 6, Moore was given another repri-mand written by Dewey, this one for "uttering maliciousstatementsto other employees." Moore's story is that thisfollowed an argument he had with two other employees overthe relative merits of the Grain Millersas againstthe commit-tee.Goodwin's version of all this is that he called Moore to hisoffice in the first instance because ."he was applying pressureto men in his area because some of them wouldn't accept thecards .. . h, was applying pressure which he had no rightto do.... His own belief shouldn't enter into whatever heTHE WITNESSBy going through the shop superintendenthe could.JUDGE RICCI Ibeg your pardon?THE WITNESSBy going through--JUDGE RICCI You don't mean that anybodycan write a warning toanybody elselust because he feels like it9THE WITNESS Well, that's right,you are correct.JUDGE RICCIHe can't9THE WITNESSNo, he can't BEE LINE ENGINEERING, INC.373should be doing with his work...... Goodwin said heremoved the "working foreman" title from Moore for thisreason. As to the two warning notices, Goodwin said theyhad been given because Moore' used to leave his work area,came to work late, and argued loudly with others. ButDewey, who witnessed the June 6 incident according toGoodwin, did not testify, and therefore Goodwin's testimonyloses some persuasion.In appraising Goodwin's reliability as a witness in thesematters, it is fair to consider also his testimony about otherconversations he had with a number of employees while allthis union activity was going on. He was called as an adversewitness by the General Counsel at the start of the hearing. Onquestioning by Company Counsel, he then volunteered theinformation that he did much talking with other employees."In specific I asked them why they felt they needed an outsidelabor force. . . . I said what-where is this contract or thiscompany done something to feel that you need an outsidelabor force, what have we violated in the contract or whatgrievances do you have that no one has presented to me. I saidwe haven't failed to act on any matter that has been broughtforward to us. I know of no existing problems. Do you haveany existing problems and the answer was no . . . "Another employee-witness, Kenneth Davis, testified thaton June 4 he told Goodwin he must leave unless he was givena raise.Goodwin gave him 25 cents per hour then and there,and added that if Davis' performance were perfect for amonth, he would then give him another 25 cents. As theytalked, according to Davis, Goodwin asked what he thoughtof the Union, and Davis answered he favored it because itwould give the men more benefits. As he went on, Davisbecame vague as a witness, and then conceded it was he whofirst asked Goodwin what the boss thought about the Union.Finally, after being shown his earlier affidavit, the witness putit this way: "Junior Goodwin asked me why the employeeswanted a union and that's when I made my statement to helpthe. men out and also give them better benefits and then hesaid well, can't we work things out, can we work thing outbetween the committee and the shop.... " "I said that towork things out with you would be more so everything for theshop, for the personnel of the office and for the company andnot for the men. It would be like everything for them andnothing for the men." Davis also said he told Goodwin thattoday a Grain Millers' representative would be coming to seehim in a few days but that Goodwin said he would refuse totalk to the man.I think Goodwin's version of this talk, taken together withthat the rest of his testimony, makes Davis more rather thanless reliable. ". . . he said there was going to be a man hereto see you in a few days and I said what man and he-Ibelieve he stated Mr. Willis would be in here to see if I wouldvo'untarily let the Grain Millers in and I said I wouldn't talkto him and I stated why, that they had an existing contractand I wasn't interested in any outside labor organization."And then, obviously to justify his position as well as whateverhe may have told the employees, Goodwin added that tonegotiate the contract with the committee "It took about fivemonths and eight thousand dollars." His only explanation ofthiswas that there had been a "slowdown" in 1973. It ishighly likely, in the circumstances, that Goodwin would in-quire about as to who favored the Grain Millers, and evensolicit their grievancesof themoment in order to assure themthey were well off as they were. I therefore do believe heinterrogatedMoore and Davis,indeed that he interrogatedother employeesas well .3I credit the testimony of Davis, not really contradicted byGoodwin, that the president also attempted to draw from theemployees what their complaints were that had caused themto turn to the Grain Millers, and to persuade them to dealdirectly with him instead.By all of this conduct he violatedSection 8(a)(1) of the Statute. I also credit the testimony ofSteven Fillmore, a former employee, who testified that inmid-May, when he asked William Goodwin, Sr., the com-pany vice president and Goodwin, Jr.'s father, for an advancein his weekly pay, a courtesy that had also been extended tohim in the past, the vice president told him that "if the uniondid come in he said that he wouldn't be about to give anymore advances out and he would have to close the doors ofthe factory if the union came in." Goodwin, Sr., denied hav-ing said this,but I credit the employee.'It is the Respondent's insistent position that Moore wasnever a supervisor.Moore said he never knewhe held anysupervisory authority.In any event, what is more importantin this case is that Goodwin's zeal in checking on who wasfor and who was against the old committee,fits logically withother means he resorted to during this same period, to restorethe committee's vitality and thereby weaken the chance of theoutside union. The talking that went on, confirmed by Good-win himself,supports the major complaint allegation of un-lawful assistanceby theRespondent to a labor organization.Goodwin's entire attempt to belittle the Company's assist-ance to the committee left much to be desired. In virtually thesamebreath he contradicted himself: "He [Lambright] wasone of the principalorganizersof this contract . . . and Ithink he believed in it and he wanted to see it through.. I do not know what his feelings were."5.During the first week of June, with the structure of thecommittee in limbo, as it were, and with the Grain Millers'activities on the move(it filed this charge on June 3), Lamb-right and Wright made an attempt to gather the employeesand bring about election of a new group of officers andtherebygive new life to the committee.Someone posted apetition with a list of printed names on the plant bulletin3Both Moore and Davis also testified that at some time or other Goodwinsaid he would close the plant altogether before accepting an outside union,that he would fire anyone who might engage in a strike against the Com-pany. Considering the way in which this part of their story was told,a certainambiguity in the substance, and Goodwin's persuasive denials, I do notcreditMoore or Davis in this matter.Davis' statement about a threat onJune 4 consisted as much of fact appearing in the leading question as it didin his own words. He also referred to a February conversation in whichGoodwin talked of strike and a 5-day notice. The contract did require 5-daynotice before the committee could call a strike.This testimony could as wellbe read as a statement by the company officer that he would insist the 5-daynotice be observed.There was no outside union activity in February, andthe contract does tend to support Goodwin's version of these talks.4The General Counsel asks for an additional unfair labor practice findingbased on the two warning slips Moore was given,one on May 22 and oneon June 5. While the act of censuring him for his activities of the momentis indicative of, and consistent with the Respondent's clear tendency tofavor the committee instead, it cannot be said that Moore surely did notdeserve criticism for the way he went about his activities On his ownstatement he was late to work, and he did speak offensively in the plant. TheCompany had a right to put a stop to the manner in which Moore chose topush the campaign of the outside union. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDboard; it invited the employees to sign if they wished - to"request meeting for election of officers." Some signed, andWright then went about the plant during working hours solic-iting other signatures, according to the credited testimony ofPeerboom. Wright and Lambright then both went to Good-win;, Lambright said he and Wright "were in communicationover it [the petition]," and that it was Wright who eventuallygave it to the president of the company. Two meetings of theemployeeswere then held, ostensibly for election ofofficers-one on June 4 and one on June 6, each duringworking hours and while the employees were paid. Goodwintestified Lambright asked for permission to hold one andWright for permission to hold the other. He also conceded heknew these men favored the committee and were opposed tothe outside union. Exactly what happened at each meeting isnot clear; each'lasted about 15 minutes and nothing construc-tive resulted, primarily because the employees were dividedin sentiment. Both Wright and Lambright spoke, always infavor of the committee. Peerboom presided at one meetingbut it ended inconclusively.There is no escaping the conclusion of this record thatGoodwin knew Lambright and Wright's activities wereaimed at assisting the committee,and that he intended tofurther this objective when he authorized the two meetings oncompany "time. At the hearing he explained his conduct onthe ground that he feared the discord among the employeeswould cause a strike, that he wished to put an end to thebickering and quarreling that was goingon. As tohis sugges-tion that there was any slowdown in fact, there is no evidencein support.Disagreement among the employees there was,but it does not follow that because the employees cannotresolve the question concerning representation among them-selves, their employer may take it upon himself literally toassist one union, whatever its name or structure,against anyother.Goodwin would hardly have given the Grain Millersequal time at company expense, if requested by any supervi-sor like Lambright, or indeed by any employee. At the hear-ing Goodwin justified his favored treatment of the committeeby saying there was "a problem in the shop," "a generalslow-down." He kept talking about wanting to stop "dissen-sion" in the plant, and finally explained that by dissension hemeant: "There was employees that wanted the Grain Millersand then there was employees that were against it."In summary,I find that the Respondent violated Section8(a)(1) of the Act: (1) by granting the committee's request tohold meetings, and in fact permitting it to hold meetings, onpaid company time, during the period of the Grain Millers'known organizational campaign; (2) by paying financial con-tributions to the committee; (3) by coercively interrogatingMoore and Davis, and other employees, as to their uniondesires; (4) by soliciting grievances from employees and invit-ing direct dealings with the Company for the purpose ofdiscouraging adherence to the rival union; (5) by the activitiesof its Supervisor Lambright, as an officer of the committee,and as an overt activist in urging employees to reject theGrain Millers and (6) by threatening to close the plant if anoutside union prevailed. In the circumstances of the case,with the events occurring while there was a division of opin-ion amongthe employees between those favoring the outsideunion and those still wishing to bargain through the commit-tee, I also find that by all the foregoing conduct the Respond-ent gave illegal assistance to the committee and thereby vi-olated Section 8(a)(2) of the Act.In resisting this finding of improper assistance to the com-mittee, the Respondent argued both at the hearing and in itsbrief that it had nothing to do with its original creation orwith the selection of the committee officers by the employees.As tothe genesisof the nowassisted organization, it is alsotrue that while Lambright, the supervisor, actually signed thecontract for the employees, that particular act occurred morethan 6 months before the filing of the charge; in a technicalsense, therefore, it could bearguedthat that conduct oughtnot support an unfair labor practice finding now. And, ofcourse, the Respondent keeps urging the ultimate argumentthat employees have a right to bargain collectively throughwhatever organization they choose. The finding of illegalconduct made here does not hold otherwise. And it may evenbe true, what with Lambright having removed himself fromthe committee's internal affairs in the early part of the year,that even the cash payments made by the Company, and thecourtesy of permitting the committee to meet on paid com-pany time, could be viewed as innocuous in the absence of amove by the employees towards an outside labor organiza-tion. It is the assistance given the committee during the GrainMillers' campaign, in the diverse forms sent out above, thatran afoul of the statute. The employees may still, if they sochoose, bargain with the Respondent through the committee.All that the finding here dictates is that the employees mustabsolutely make their own choice in the matter, free of anyimproper interference by the employer. All the Respondentis required to do now is withhold recognition from the com-mittee, cease giving effect to it and not bargain with it againuntil such time as the committee, if in fact it be the choice ofthe employees, is certified by the Board following a secretballot election.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, as set forth above, occur-ring in connection with the operations of Respondent de-scribed above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.CONCLUSIONS OF LAW1.Bee Line Engineering, Inc., is an employer within themeaning ofthe Act.2.American Federation of Grain Millers, AFL-CIO, is alabor organization within the meaningof the Act.3.Bee Line Shop Committee is a labor organization withinthe meaning of Section 8(a)(2) of the Act.4.By interfering with the administration of the Bee LineShop Committee, by contributing financial support to it, bycoercively interrogating employees concerning their attitudetowards the committee, by soliciting grievances from em-ployees for the purpose of encouraging their adherence tothat committee, and by threatening to close the plant inretaliation in the event the employees should abandon thecommittee, the Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) and (2) of the Act. BEE LINE ENGINEERING, INC.3755.The aforesaidunfair labor practices are unfair labor2(6) and(7) of the Act.practices affecting commerce within the meaning of Section[RecommendedOrder omitted from publication.]